Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the communication dated 06/15/2021, Claims 21, 23-29, 31-37, 39-40 are active in this application as the result of the cancelation of claims 22, 30, 38 and the previous cancellation of claims 1-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 21, 23-29, 31-37, 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 21, 29 and 37, there is insufficient antecedent basis for “the first and second responses”.
	Dependent claims are depended on the rejected base claims; therefore, the claims are also rejected for at least the same reasons.
Examiner's Note
4.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21, 24-29, 32-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2007/0239490) in view of Berdia (US 2012/0035959).

a user interface module configured to communicate with a user device, the user interface module configured to direct the user device to display information and queries to a user and receiving responses from the user device input by the user (At least Figures 2-6, [0127]-[0128], “[0127] FIG. 2…Each subsection 25 includes a plurality of queries 26, each relating to an observable patient medical condition (i.e.: whether the patient is vomiting, is nauseated, has chest pain).  A query could be presented in the form of a checkable box (as with the query indicated as reference numeral 26a).  Each query 26 includes a query heading 27 which identifies the patient medical condition for which the user is to input information.  In the preferred embodiment, each query 26 includes a plurality of pre-selected observations (noted below) that the user can select.  Each subsection also includes a plurality of qualifying statements, indicated generally as 26a, each having a checkable box.  These qualifying statements can be selected by the user to narrow or further describe the information input by the user into the relevant query 26.  [0128] The template 24 as shown in FIG. 2 is in its initial condition, before a health care professional begins to respond to questions raised by the template or before the health care professional begins to input information into the queries 26.  For example, the template 24 includes a query 26 to determine whether the chest pain is radiating toward the back.  If not, "none" is marked by placing the cursor 28 on the "none" legend 30 for that answer and activating the choice (as by clicking a mouse button, if the cursor is moved by a mouse).  The communication device 18 then displays that answer and the user is free to move on to other questions”); 
a diagnostic module configured to transmit to the user interface module a first query and a second query, the second query being formed based on a response to the first query received from the user on the user device (At least Figures 2-6, and corresponding text, [0127]-[0131], “[0127] FIG. 2…Each subsection 25 includes a plurality of queries 26, each relating to an observable patient medical condition (i.e.: whether the patient is vomiting, is nauseated, has chest pain).  A query could be presented in the form of a checkable box (as with the query indicated as reference numeral 26a).  Each query 26 includes a query heading 27 which identifies the patient medical condition for which the user is to input information.  In the preferred embodiment, each query 26 includes a plurality of pre-selected observations (noted below) that the user can select.  Each subsection also includes a plurality of qualifying statements, indicated generally as 26a, each having a checkable box.  These qualifying statements can be selected by the user to narrow or further describe the information input by the user into the relevant query 26.  [0128] The template 24 as shown in FIG. 2 is in its initial condition, before a health care professional begins to respond to questions raised by the template or before the health care professional begins to input information into the queries 26.  For example, the template 24 includes a query 26 to determine whether the chest pain is radiating toward the back.  If not, "none" is marked by placing the cursor 28 on the "none" legend 30 for that answer and activating the choice (as by clicking a mouse button, if the cursor is moved by a mouse).  The communication device 18 then displays that answer and the user is free to move on to other questions”, and [0129], “...”yes” is marked by placing the cursor 28 on the “to back” legend 32 for that answer and activating choice…Responsive to that answer, an icon 36 indicative of an increased medical risk is presented on the communication device 18”, [0131], “Upon activation of the icon 36, the health care professional can click on or otherwise query the icon 36.  This might be done to find out what medical risk is presented or what additional medical care is necessary to reduce the medical risk resulting when the chest pain presented by the patient is radiating toward the back”.  The act of querying the icon 36 after the user responses the “to back” answer corresponding to Applicant’s “the second query being formed based on a response to the first query”), the diagnostic module further configured to transmit to the user interface module a list of potential differential diagnoses (Figure 4, [0131], “Upon activation of the icon 36, the health care professional can click on or otherwise query the icon 36.  This might be done to find out what medical risk is presented or what additional medical care is necessary to reduce the medical risk resulting when the chest pain presented by the patient is radiating toward the back.  This query causes an additional care legend or message to be presented on the communication device 18, such as the pop-up legend 38 shown as FIG. 4: "Recommendation: Consider the diagnosis of Thoracic Aortic Dissection (TAD).  Measure bilateral arm blood pressure, if possible.  Look at the X-ray specifically for signs of TAD (e.g. abnormal aortic contour, widening of mediastinum, deviation of the trachea or mainstem bronchi).  Document your observations." Thus, additional diagnostic steps are recommended to evaluate whether a TAD is present” and Figures 7-10, [0142]-[0144], list of possible diagnoses, called the differential diagnosis), the list of potential differential diagnoses being formed based on the first and second responses (Sullivan: Figures 7-10, [0142]-[0144], list of possible diagnoses, called the differential diagnosis); and 
a record processing system configured to receive a first response associated with the first query and a second response associated with the second query (At least Figures 2-6, and corresponding text, [0127]-[0131], “[0127] FIG. 2…Each subsection 25 includes a plurality of queries 26, each relating to an observable patient medical condition (i.e.: whether the patient is vomiting, is nauseated, has chest pain).  A query could be presented in the form of a checkable box (as with the query indicated as reference numeral 26a).  Each query 26 includes a query heading 27 which identifies the patient medical condition for which the user is to input information.  In the preferred embodiment, each query 26 includes a plurality of pre-selected observations (noted below) that the user can select.  Each subsection also includes a plurality of qualifying statements, indicated generally as 26a, each having a checkable box.  These qualifying statements can be selected by the user to narrow or further describe the information input by the user into the relevant query 26.  [0128] The template 24 as shown in FIG. 2 is in its initial condition, before a health care professional begins to respond to questions raised by the template or before the health care professional begins to input information into the queries 26.  For example, the template 24 includes a query 26 to determine whether the chest pain is radiating toward the back.  If not, "none" is marked by placing the cursor 28 on the "none" legend 30 for that answer and activating the choice (as by clicking a mouse button, if the cursor is moved by a mouse).  The communication device 18 then displays that answer and the user is free to move on to other questions”, and [0129], “...”yes” is marked by placing the cursor 28 on the “to back” legend 32 for that answer and activating choice…Responsive to that answer, an icon 36 indicative of an increased medical risk is presented on the communication device 18”, [0131], “Upon activation of the icon 36, the health care professional can click on or otherwise query the icon 36.  This might be done to find out what medical risk is presented or what additional medical care is necessary to reduce the medical risk resulting when the chest pain presented by the patient is radiating toward the back”.  The act of querying the icon 36 after the user responses the “to back” answer corresponding to Applicant’s “the second query being formed based on a response to the first query”, the act of find out what medical risk is presented or what additional  second response associated with the second query), the record processing system configured to associate the first and second responses with patient record information stored in a database ([0113]-[0114], [0117], [0123]-[0124], [0167]).
Sullivan is silent as to the diagnostic module further configured to transmit to the user interface module a list of potential differential diagnoses in order of descending likelihood of diagnosis.  On the other hand, Berdia teaches the diagnostic module further configured to transmit to the user interface module a list of potential differential diagnoses in order of descending likelihood of diagnosis (Berdia: Figure 5, [0068], list of potential diagnoses in a descending order).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to transmit to the user interface module a list of potential differential diagnoses in order of descending likelihood of diagnosis as suggested by Berdia.  The motivation would have been to providing quick and accurate viewing for further performance of accurate procedures and treatment.         
Regarding claims 29 and 37, Sullivan/Berdia discloses a computer-implemented interactive method for diagnosing a patient, and a non-transitory computer readable medium storing instructions (Figure 1), the method comprising: 
directing a user device to display a first query and a second query, the second query being based on a response to the first query received from the user on the user device (At least Figures 2-6, and corresponding text, [0127]-[0131], “[0127] FIG. 2…Each subsection 25 includes a plurality of queries 26, each relating to an observable patient medical condition (i.e.: whether the patient is vomiting, is nauseated, has chest pain).  A query could be presented in the form of a checkable box (as with the query indicated as reference numeral 26a).  Each query 26 These qualifying statements can be selected by the user to narrow or further describe the information input by the user into the relevant query 26.  [0128] The template 24 as shown in FIG. 2 is in its initial condition, before a health care professional begins to respond to questions raised by the template or before the health care professional begins to input information into the queries 26.  For example, the template 24 includes a query 26 to determine whether the chest pain is radiating toward the back.  If not, "none" is marked by placing the cursor 28 on the "none" legend 30 for that answer and activating the choice (as by clicking a mouse button, if the cursor is moved by a mouse).  The communication device 18 then displays that answer and the user is free to move on to other questions”, and [0129], “...”yes” is marked by placing the cursor 28 on the “to back” legend 32 for that answer and activating choice…Responsive to that answer, an icon 36 indicative of an increased medical risk is presented on the communication device 18”, [0131], “Upon activation of the icon 36, the health care professional can click on or otherwise query the icon 36.  This might be done to find out what medical risk is presented or what additional medical care is necessary to reduce the medical risk resulting when the chest pain presented by the patient is radiating toward the back”.  The act of querying the icon 36 after the user responses the “to back” answer corresponding to Applicant’s “the second query being formed based on a response to the first query”); 
directing the user device to display a list of potential differential diagnoses (Figure 4, [0131], “FIG. 4: "Recommendation: Consider the diagnosis of Thoracic Aortic Dissection the list of potential differential diagnoses being formed based on the first and second responses (Sullivan: Figures 7-10, [0142]-[0144], list of possible diagnoses, called the differential diagnosis), 
receiving a first response associated with the first query and a second response associated with the second query (At least Figures 2-6, and corresponding text, [0127]-[0131], “[0127] FIG. 2…Each subsection 25 includes a plurality of queries 26, each relating to an observable patient medical condition (i.e.: whether the patient is vomiting, is nauseated, has chest pain).  A query could be presented in the form of a checkable box (as with the query indicated as reference numeral 26a).  Each query 26 includes a query heading 27 which identifies the patient medical condition for which the user is to input information.  In the preferred embodiment, each query 26 includes a plurality of pre-selected observations (noted below) that the user can select.  Each subsection also includes a plurality of qualifying statements, indicated generally as 26a, each having a checkable box.  These qualifying statements can be selected by the user to narrow or further describe the information input by the user into the relevant query 26.  [0128] The template 24 as shown in FIG. 2 is in its initial condition, before a health care professional begins to respond to questions raised by the template or before the health care professional begins to input information into the queries 26.  For example, the template 24 includes a query 26 to determine whether the chest pain is radiating toward the back.  If not, "none" is marked by placing the cursor 28 on the "none" legend 30 for that answer and activating the choice (as by clicking a mouse button, if the cursor is moved by a mouse).  The communication device 18 then displays that answer and the user is free to move on to other questions”, and [0129], “... “yes” is marked by placing the cursor 28 on the “to back” legend 32 for that answer and activating choice…Responsive to that answer, an icon 36 indicative of an increased medical risk is presented on the communication device 18”, [0131], “Upon activation of the icon 36, the health care professional can click on or otherwise query the icon 36.  This might be done to find out what medical risk is presented or what additional medical care is necessary to reduce the medical risk resulting when the chest pain presented by the patient is radiating toward the back”.  The act of querying the icon 36 after the user responses the “to back” answer corresponding to Applicant’s “the second query being formed based on a response to the first query”, the act of find out what medical risk is presented or what additional medical care is necessary is corresponded to the second response associated with the second query); and 
associating the first and second responses with patient record information stored in a database ([0113]-[0114], [0117], [0123]-[0124], [0167]).
Sullivan is silent as to display a list of potential differential diagnoses in order of descending likelihood of diagnosis.  On the other hand, Berdia teaches displaying a list of potential differential diagnoses in order of descending likelihood of diagnosis (Berdia: Figure 5, [0068], list of potential diagnoses in a descending order).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to display a list of potential differential diagnoses in order of descending likelihood of diagnosis as suggested by Berdia.  The motivation would have been to providing quick and accurate viewing for further performance of accurate procedures and treatment.         



Regarding claims 25 and 33, Sullivan/Berdia discloses wherein the instructions when executed by the processor further cause the computing device to implement a search module configured to receive a user query from the user device, the search module configured to access the database and at least one further database associated with a third party, wherein the diagnostic module accesses the at least one further database to determine whether the subsequent medical guidance is allowed by applicable rules stored within the at least one further database (Sullivan: [0143]-[0144], [0164], [0169]-[0175]).

Regarding claims 26 and 34, Sullivan/Berdia discloses wherein the diagnosis module is further configured to transmit a suggested treatment to the user interface module to be transmitted to the user device, the suggested treatment being associated with the most likely diagnosis (Sullivan: [0124], [0169]-[0170], treatment).

Regarding claims 27 and 35, Sullivan/Berdia discloses wherein the diagnosis module is further configured to transmit subsequent medical guidance to the user interface module to be transmitted to the user device, the subsequent medical guidance related to treatment of the most likely diagnosis (Sullivan: [0124], [0169]-[0174], treatment).

       
 
Response to Amendments
6.	In response to the Applicant’s amendments to the Specification and to the claims.  The previous objection to the Specification have been withdraw and the 35 U.S.C 112(b) rejections have been addressed as above.

Response to Arguments
7.	The Applicant’s arguments to claims 23, 31 and 39 have been considered.  The rejections to claims 23, 31 and 39 have been withdrawn.
8.	Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on rejections under 35 U.S.C. 103.  The Examiner respectfully disagrees.        
      Applicant argues, “none of the cited references disclose or suggest a diagnostic module configured to transmit to the user interface module a first query and a second query, in which “the second query is formed based on a response to the first query received from the user on the user device”...Applicant submits that these second queries are not formed based on the responses to the first queries” (Page 11 of the Applicant Arguments/Remarks).  
The Examiner respectfully disagrees.  Sullivan discloses the claimed limitations at least in Figures 2-6 and Paragraphs [0127]-[0131]. Specifically, Paragraph [0129] discloses “... “yes” is marked by placing the cursor 28 on the “to back” legend 32 for that answer and activating choice…Responsive to that answer, an icon 36 indicative of an increased medical risk is presented on the communication device 18”, and Paragraph [0131] discloses “Upon activation of the icon 36, the health care professional can click on or otherwise query the icon 36.  This might be done to find out what medical risk is presented or what additional medical care is necessary to reduce the medical risk resulting when the chest pain presented by the patient is radiating toward the back”.  The Examiner point out that the act of querying the icon 36 after the user responses the “to back” answer corresponding to Applicant’s “the second query being formed based on a response to the first query”.
Applicant argues that none of the references discloses or suggests the feature of amended claim 21 of “the list of potential differential diagnoses being formed based on the first and second responses”.  The Examiner respectfully disagrees.  As addressed above, the act of querying the icon 36 after the user responses the “to back” answer, [0131] in Sullivan, as an example of “the second query being formed based on a response to the first query” as claimed.  Sullivan further discloses “upon activation of the icon 36, the health care professional can click on or otherwise query the icon 36.  This might be done to find out what medical risk is presented  second response associated with the second query”.  Figures 7-10 and Paragraphs [0142]-[0144] discloses list of possible diagnoses, called the differential diagnosis being formed based on the responses.
The Examiner points out that Berdia is used to teach “list of potential differential diagnoses in order of descending likelihood of diagnosis”.  
Therefore,  Sullivan and Berdia teach and reasonably suggest, “a diagnostic module configured to transmit to the user interface module a first query and a second query, the second query being formed based on a response to the first query received from the user on the user device”, or “the diagnostic module further configured to transmit to the user interface module a list of potential differential diagnoses in order of descending likelihood of diagnosis, the list of potential differential diagnoses being formed based on the first and second responses”, as recited in amended independent claims.
Claims 24-28 depend from independent claim 21.  Therefore, the claims are also rejected for at least the same reasons as claim 21.

Applicant argues, “claim 24 recites that “the diagnosis module is further configured to transmit to the user a most likely diagnosis from the list of potential differential diagnoses”. The Office Action cites Sullivan paragraphs [0143], [0144], and [0169] as alleged disclosure of this feature.  However, though Sullivan apparently discusses differential diagnoses, there is no indication in Sullivan that a most likely diagnosis is identified, and further, no indication that the most likely diagnosis is transmitted to a user”.  The Examiner respectfully disagrees.  Paragraphs [0143] and [0144] discloses the prompts 52, 54 assist the practitioner in considering the 
Independent claim 29 has been amended in a similar manner to claim 21, and therefore claim 29 is rejected for at least the same reasons as claim 21.
Claims 32-36 depend from independent claim 29.  Therefore, the claims are also rejected for at least the same reasons as claim 29.
Independent claim 37 has been amended in a similar manner to claim 21, and therefore claim 37 is rejected for at least the same reasons as claim 21.
Claims 40 depend from independent claim 37.  Therefore, the claims are also rejected for at least the same reasons as claim 37.

Allowable Subject Matter
9.	Claims 23, 31 and 39 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 


/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153